•WILLIAMS, C.
Upon an information charging defendant with receiving stolen property of the value of twelve hundred dollars, defendant was tried and convicted in the circuit court of tlm city of St. Louis, Missouri, the jury assessing his punishment at three years in the penitentiary.

No Bill ofExceptions.

Motions for new trial and in arrest of judgment were filed and overruled and the defendant Appealed, but failed to file his hill of exceptions in the cause. The appellate review is therefore limited to the record proper. Upon careful inspection of the information and other parts of the record proper, we find the same to he in due and proper form and free from error.
The judgment is affirmed.
Roy, G., concurs.
PER CURIAM. — The foregoing opinion by Williams, C., is adopted as the opinion of the court.
All the judges concur.